DETAILED FORM PTO-324 COMMUNICATION
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
01.	Examiner Sayadian [hereinafter "E"] e-mailed Applicant's Representative, Mr. Zhang, [hereinafter "AR"] noting that E would be issuing a Non-Responsive RCE Amendment on the 6/4/2021 RCE absent an interview on 6/7/2021. AR e-mailed back a proposed time. The interview on 6/7/2021 started at 1300 ET. 
During the interview, E explained that the claims presented with the 6/7/2021 RCE violate 37 CFR 1.121 and thus are non-responsive. AR responded by contending that the claims accompanying the 6/4/2021 RCE appropriately present amendments from the claims pending before the RCE. E noted that the claims pending before the 6/4/2021 RCE are those filed with the 8/19/2020 AFCPP-2.0. AR contended that Applicant was not on notice because E had not so indicated. Agreement was not reached. AR requested that the PTO issue a written communication. 
01.	The 6/4/2021 "Reply" fails to respond to the 3/4/2021 "Office Action" because of the following matter(s). 
37 CFR 1.121(c)(2) expressly requires that "[a]ll claims being currently amended … shall be presented … with markings to indicate the changes that have been made relative to the immediate prior version of the claims. 
The immediately prior version of the claims being examined are those finally rejected on 3/4/2021. The claims finally being rejected on 3/4/2021 are 
Indeed the 3/4/2021 Final Rejection expressly tracks the recited features of the independent claims presented in the 8/19/2020 AFCPP-2.0 Response, expressly introducing the "sidewall spacer" into at least independent claim 1. 
Furthermore, the 3/4/2021 Final Rejection expressly addresses claims 18 and 19, newly presented in the 7/14/2020 AFCPP-2.0 Response.
Moreover, Examiner Sayadian expressly noted during the 5/4/2021 interview with Mr. Zhang that the proposed amendments in the 5/3/2021 AFCPP-2.0 raise significant issues because they broadened and narrowed the finally rejected claims, to which Mr. Zhang responded that it is Applicant's prerogative to pursue claims the Applicant wishes to pursue--Mr. Zhang mistakes/misunderstands the procedure to follow to present claims Applicant might wish be examined, with Applicant's regulated right to present claims Applicant might wish be examined. 
It is moreover noted that the 5/7/2021 Advisory expressly noted that claims 1, at least broadens the scope of the claim by deleting "a side wall spacer …," and noted that such a claim on its face violates 37 CFR 1.121. See the sixth paragraph in page three of the 5/7/2021 Advisory. And the seventh paragraph in page three expressly noting that such broadening also raises the issue of restriction. 
During the 6/7/2021 interview, initiated by Examiner Sayadian, Mr. Zhang contended that Applicant was not on notice of the claims being examined.

(1) the 3/4/2021 Final Rejection expressly recites the features of the claims being rejected (including "sidewall spacer" introduced into claim 1 by the amendments accompanying the 7/14/2020 AFCPP-2.0) amended; 
(2) the 3/4/2021 Final Rejection expressly includes claims 18 and 19, which were presented in the 7/14/2020 AFCPP-2.0; and 
(3) the 5/7/2021 Advisory Action expressly notes the 5/3/2021 AFCPP-2.0 proposed claims do not recite "sidewall spacer," which is a feature introduced into claim 1 in the 7/14/2020 AFCPP-2.0. 
In summary, the 6/4/2021 Reply, therefore, fails to comply with 37 CFR § 1.121. And the Reply, therefore, is non-responsive. 
At least in view of the 3/4/2021 Final Rejection, the 5/4/2021 Interview, and the 5/7/2021 Advisory, the claims submitted with the 6/4/2021 RCE are not deemed to be unintentionally non-Responsive. 
The 6/4/2021 Response therefore is denied entry and the period for response continues to run from 3/4/2021, which is the date the 3/4/2021 Final Rejection was issued. 
This Application, therefore, will become abandoned unless Applicant corrects the above described matter(s), and obtains an extension of time under 37 CFR 1.136(a) from the 3/4/2021 Office Communication. 
The date on which the petition under 37 CFR § 1.136(a) and the appropriate extension fee are filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may Applicant reply outside the SIX (6) MONTH statutory period for reply to the Office Action mailed 3/4/2021. 
A fully responsive reply must be timely filed to avoid abandoning this Application.
02.	Examiner notes the option of conducting an interview BEFORE responding to this Notice of Non-Responsive Communication to better advance prosecution. 
Granting an interview will be considered only if an agenda along with a proposed draft claim is provided two business days before the potential date of the interview. 
CONCLUSION
03.	The reply filed on 6/4/2021 is not fully responsive to the prior Office action because the claims in 6/4 Response violate 37 CFR 1.121(c)(2). See, supra, the detailed explanation. 
The start of the shortened statutory period for Response is the 3/4/2021 Final Rejection. Since the period for reply set forth in the prior Office action (which is that stated in the 3/4/2021 Final Rejection) has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a). Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from 3/4/2021.
The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action. A fully responsive reply must be timely filed to avoid abandonment of this application. 

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814
1-571-272-7779